     Case 3:19-cv-02442-WHO Document 1 Filed 05/06/19 Page 1 of 29




 1 ROBBINS GELLER RUDMAN
     & DOWD LLP
 2 SHAWN A. WILLIAMS (213113)
   Post Montgomery Center
 3
   One Montgomery Street, Suite 1800
 4 San Francisco, CA 94104
   Telephone: 415/288-4545
 5 415/288-4534 (fax)
   shawnw@rgrdlaw.com
 6
   Attorneys for Plaintiff
 7

 8 [Additional counsel appear on signature page.]
                               UNITED STATES DISTRICT COURT
 9
                             NORTHERN DISTRICT OF CALIFORNIA
10

11 TIM  MAUTER, Individually and on Behalf of )     Case No.
   All Others Similarly Situated,             )
12                                            )     CLASS ACTION
                                  Plaintiff,  )
13                                            )     COMPLAINT FOR VIOLATIONS OF THE
          vs.                                 )     FEDERAL SECURITIES LAWS
14                                            )
   NUTANIX, INC., DHEERAJ PANDEY and )
15 DUSTON M. WILLIAMS,                        )
                                              )
16                                Defendants. )
                                              )     DEMAND FOR JURY TRIAL
17

18

19

20

21

22

23

24

25

26

27

28
      Case 3:19-cv-02442-WHO Document 1 Filed 05/06/19 Page 2 of 29




 1          Plaintiff Tim Mauter (“plaintiff”), individually and on behalf of all others similarly situated,

 2 alleges the following based upon the investigation of plaintiff’s counsel, which included a review of

 3 U.S. Securities and Exchange Commission (“SEC”) filings by Nutanix, Inc. (“Nutanix” or “the

 4 Company”), as well as regulatory filings and reports, securities analysts’ reports and advisories about

 5 the Company, press releases and other public statements issued by the Company, and media reports

 6 about the Company. Plaintiff believes that substantial additional evidentiary support will exist for

 7 the allegations set forth herein after a reasonable opportunity for discovery.

 8                                     NATURE OF THE ACTION
 9          1.      This is a securities class action on behalf of all purchasers of Nutanix common stock

10 between March 2, 2018 and February 28, 2019, inclusive (the “Class Period”), seeking remedies

11 under the Securities Exchange Act of 1934 (the “Exchange Act”).

12                                    JURISDICTION AND VENUE
13          2.      The claims asserted herein arise under and pursuant to §§10(b) and 20(a) of the

14 Exchange Act [15 U.S.C. §§78j(b) and 78t(a)] and Rule 10b-5 promulgated thereunder by the SEC

15 [17 C.F.R. §240.10b-5].

16          3.      This Court has jurisdiction over the subject matter of this action pursuant to 28 U.S.C.

17 §1331 and §27 of the Exchange Act [15 U.S.C. §78aa].

18          4.      Venue is proper in this District pursuant to §27 of the Exchange Act, and 28 U.S.C.

19 §1391(b). Nutanix maintains its headquarters in this District and many of the acts and conduct that

20 constitute the violations of the law complained of herein occurred in this District.

21          5.      In connection with the acts alleged in this complaint, defendants, directly or

22 indirectly, used the means and instrumentalities of interstate commerce, including, but not limited to,

23 the mails, interstate telephone communications and the facilities of the national securities markets.

24                                                PARTIES
25          6.      Plaintiff Tim Mauter purchased Nutanix common stock during the Class Period, as

26 set forth in the accompanying certification incorporated by reference herein, and has been damaged

27 thereby.

28

     COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS                                             -1-
      Case 3:19-cv-02442-WHO Document 1 Filed 05/06/19 Page 3 of 29




 1          7.      Defendant Nutanix, Inc. is an enterprise cloud platform provider. Nutanix common

 2 stock trades under the ticker “NTNX” on the NASDAQ, an efficient market.

 3          8.      Defendant Dheeraj Pandey (“Pandey”) is, and was during the Class Period, Chief

 4 Executive Officer (“CEO”) and Chairman of the Board of Nutanix.

 5          9.      Defendant Duston M. Williams (“Williams”) is, and was during the Class Period,

 6 Chief Financial Officer (“CFO”) of Nutanix.

 7          10.     Defendants Pandey and Williams are collectively referred to herein as the “Individual

 8 Defendants.”

 9          11.     The Individual Defendants, because of their positions with the Company, possessed

10 the power and authority to control the contents of Nutanix’s quarterly reports, shareholder letters,

11 press releases and presentations to securities analysts, money and portfolio managers and

12 institutional investors, i.e., the market. They were provided with copies of the Company’s reports

13 and press releases alleged herein to be misleading prior to or shortly after their issuance and had the

14 ability and opportunity to prevent their issuance or cause them to be corrected. Because of their

15 positions with the Company and their access to material non-public information available to them

16 but not to the public, the Individual Defendants knew that the adverse facts specified herein had not

17 been disclosed to and were being concealed from the public and that the positive representations

18 being made were then materially false and misleading. The Individual Defendants are liable for the

19 false and misleading statements pleaded herein.

20          12.     Defendants are liable for: (i) making false statements; or (ii) failing to disclose

21 adverse facts known to them about Nutanix. Defendants’ fraudulent scheme and course of business

22 that operated as a fraud or deceit on purchasers of Nutanix stock was a success, as it: (i) deceived the

23 investing public regarding Nutanix’s prospects and business; (ii) enabled defendant Williams and

24 other Nutanix insiders to collectively sell more than $156 million worth of their personally held

25 Nutanix stock at artificially inflated prices; and (iii) caused plaintiff and other members of the Class

26 to purchase Nutanix common stock at artificially inflated prices.

27

28

     COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS                                            -2-
      Case 3:19-cv-02442-WHO Document 1 Filed 05/06/19 Page 4 of 29




 1                                          BACKGROUND
 2          13.    Defendant Nutanix provides a leading enterprise cloud platform that powers many of

 3 the world’s business applications and end-user services by providing software solutions that digitize

 4 traditional silos of enterprise computing, converging compute, virtualization, storage, networking,

 5 desktop, governance and security services into one integrated solution. Nutanix primarily sells its

 6 products and services to end customers through distributors, resellers and original equipment

 7 manufacturers (“OEMs”).

 8          14.    Customers have the choice to buy Nutanix enterprise cloud software and deploy the

 9 software on a variety of qualified hardware platforms or to purchase the software pre-installed onto

10 hardware through one of their OEM partners or other channel partners, including on the Nutanix-

11 branded NX hardwire line. The Company’s OEM partners, Dell Technologies, Lenovo Group Ltd.,

12 International Business Machines Corporation, and Fujitsu Technology Solutions GmbH license

13 Nutanix’s software and package it with their hardware in the Dell XC Series, Lenovo Converged HX

14 Series, IBM CS Series, and Fujitsu XF Series appliances, respectively. Super Micro Computer, Inc.

15 and Flextronics Systems Ltd. license Nutanix’s software and package it with Nutanix-branded NX

16 appliances. The OEM partners offer these appliances in a range of configurations and also sell

17 associated support offerings, which Nutanix jointly supports.

18          15.    Nutanix also delivers certain of its cloud and platform solutions, such as Beam and

19 Frame, and is continuing to develop additional cloud services, such as Nutanix Xi Cloud Services

20 and Nutanix Era, all of which are intended to be delivered as a hosted service that can be purchased

21 on a subscription basis.

22          16.    The Nutanix platform is primarily sold through channel partners, including

23 distributors and resellers, thus the distributor is typically considered the direct purchaser in a

24 transaction.

25          17.    On September 18, 2017, Nutanix filed a Form 10-K for the fiscal year ending July 31,

26 2017 with the SEC. The Form 10-K described the Company’s sales and marketing efforts in

27 pertinent part as follows:

28

     COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS                                         -3-
      Case 3:19-cv-02442-WHO Document 1 Filed 05/06/19 Page 5 of 29




 1                  We have invested heavily in the growth of our business, including the
            development of our solutions, build-out of our global sales force and the acquisitions
 2          of Calm.io Pte. Ltd., or Calm, and PernixData, Inc., or PernixData, during the first
            quarter of fiscal 2017. The number of our full-time employees increased from 1,980
 3
            as of July 31, 2016 to 2,813 as of July 31, 2017. We have recruited an engineering
 4          team focused on distributed systems and IT infrastructure technologies at our San
            Jose, California headquarters and at our research and development centers in
 5          Bangalore, India, Durham, North Carolina and Seattle, Washington. We have also
            expanded our international sales and marketing presence by continuing to build out
 6          our global teams. We intend to continue to invest in our global engineering team to
            enhance the functionality of our operating system, introduce new products and
 7
            features and build upon our technology leadership, as well as continue to expand our
 8          global sales and marketing teams.

 9                                            *       *       *

10                  We plan to continue to invest in sales and marketing so that we can capitalize
            on our market opportunity, and as part of this, we intend to specifically expand our
11          focus on opportunities with major accounts and large deals, which we define as
            transactions over $500,000 in committed value. We have significantly increased our
12
            sales and marketing personnel, which grew by 42% from July 31, 2016 to July 31,
13          2017. . . . We intend to continue to grow our global sales and marketing team to
            acquire new end-customers and to increase sales to existing end-customers.
14
                                              *       *       *
15
            We expect sales and marketing expense to continue to increase in absolute dollars as
16          we increase the size of our global sales and marketing organizations.
17                                            *       *       *
18                  Sales and marketing expense increased year-over-year both for fiscal 2016
            and 2017 primarily due to higher personnel costs and sales commissions, as our sales
19
            and marketing headcount increased year-over-year by 70% in fiscal 2016 and 42% in
20          fiscal 2017. The year-over-year increase in fiscal 2017 in sales and marketing
            personnel costs includes a $70.1 million increase in stock-based compensation
21          expense as a result of our IPO. Additionally, as part of our efforts to penetrate and
            expand in global markets, we have continually increased our marketing activities
22          related to brand awareness, promotions, trade shows and partner programs.
23          18.     On November 30, 2017, Nutanix held a conference call with analysts and investors to
24 discuss their earnings and operations for the fiscal quarter ending October 31, 2017. During the call,

25 defendants described the Company’s transition to what Pandey described as Nutanix’s new

26 “software-centric approach to go-to-market and financial reporting,” reassuring investors that the

27

28

     COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS                                          -4-
      Case 3:19-cv-02442-WHO Document 1 Filed 05/06/19 Page 6 of 29




 1 transition would result in higher profit margins with minimal disruption. Defendant Williams stated,

 2 in pertinent part:

 3                  All things being equal, the direct impact of this specific change would result
            in significantly higher software content and significantly higher gross margins with
 4          no change to our growth in gross profit dollars. Probably the most important point to
            make here is that this change will have absolutely no impact to our future growth
 5
            rates of our software and support billings, that being the portion of our business
 6          today that represents 74% of our billings. Over time, we would also hope to gain
            additional selling leverage that naturally comes from focusing on software-only
 7          transactions.
 8          19.     On December 13, 2017, Nutanix filed a Form 10-Q with the SEC for the first quarter
 9 of fiscal 2018, ended October 31, 2017, which was signed by defendant Williams. With respect to

10 sales and marketing, the Form 10-Q made the same representations as the Company’s Form 10-K

11 filed on September 19, 2017 described in ¶17 above.

12                                   SUBSTANTIVE ALLEGATIONS
13          20.     On March 1, 2018, after the market closed, Nutanix issued a press release announcing
14 its financial results for the second quarter of fiscal 2018, ended January 31, 2018. For the second

15 quarter of fiscal 2018, Nutanix reported a record number of new customers and a growing number of

16 large deals. Defendant Pandey commented on the results, stating in pertinent part:

17          “Our continued success with Global 2000 customers, the strength of our large deal
            execution and record number of new customers prove that we are reducing friction
18          for our customers and providing them with a consumer-grade experience that is
19          unmatched.”

20 Defendant Williams also stated, in pertinent part:

21          “Our 57% billings growth year-over-year and our 45% increase in non-GAAP gross
            profit year-over-year drove a better than expected bottom line . . . . Our software and
22          support billings also rose significantly during the quarter, demonstrating our progress
            as we transition to a software-centric business model. Our strong execution on our
23          strategic initiatives, together with our successful convertible debt offering, put us in a
24          strong position for the future.”

25          21.     On March 15, 2018, Nutanix filed its Form 10-Q with the SEC for the second quarter

26 of fiscal 2018, ended January 31, 2018, which was signed by defendant Williams. With respect to

27 sales and marketing, the Form 10-Q stated in pertinent part as follows:

28

     COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS                                             -5-
      Case 3:19-cv-02442-WHO Document 1 Filed 05/06/19 Page 7 of 29




 1                 We continue to invest heavily in the growth of our business, including the
           development of our solutions and build-out of our global sales force. . . . We have
 2         also expanded our international sales and marketing presence by continuing to build
           out our global teams. We intend to continue to invest in our global engineering team
 3
           to enhance the functionality of our operating system, introduce new products and
 4         features and build upon our technology leadership, as well as continue to expand our
           global sales and marketing teams.
 5
                                             *       *       *
 6
                   We plan to continue to invest in sales and marketing so that we can capitalize
 7         on our market opportunity, and as part of this, we intend to specifically expand our
           focus on opportunities with major accounts and large deals, which we define as
 8         transactions over $500,000 in committed value. We have significantly increased our
 9         sales and marketing personnel, which grew by approximately 30% from January 31,
           2017 to January 31, 2018. . . . We intend to continue to grow our global sales and
10         marketing team to acquire new end-customers and to increase sales to existing end-
           customers.
11
                                             *       *       *
12
           We expect sales and marketing expense to continue to increase in absolute dollars as
13         we increase the size of our global sales and marketing organizations. Our sales and
14         marketing expense may fluctuate as a percentage of total revenue.

15                                           *       *       *

16                The increase in product revenue for the three and six months ended January
           31, 2018 reflects increased domestic and international demand for our solutions as
17         we continued to penetrate and expand in global markets through increased sales and
           marketing activities.
18
                                             *       *       *
19
                  Sales and marketing expense increased in the three and six months ended
20         January 31, 2018 compared to the same prior year periods primarily due to higher
21         personnel costs and sales commissions, as our sales and marketing headcount
           increased by 30% from January 31, 2017 to January 31, 2018. Additionally, as part
22         of our efforts to penetrate and expand in global markets, we have continually
           increased our marketing activities related to brand awareness, promotions, trade
23         shows and partner programs.
24         22.    The statements referenced above in ¶¶20-21 were materially false and misleading, as
25 they failed to disclose the following adverse facts that were known to defendants or recklessly

26 disregarded by them:

27

28

     COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS                                        -6-
      Case 3:19-cv-02442-WHO Document 1 Filed 05/06/19 Page 8 of 29




 1                  (a)     that Nutanix had reallocated lead generation spending to other priorities,

 2 which represented a significant strategy shift from how the Company had historically conducted its

 3 sales efforts;

 4                  (b)     that Nutanix’s decision to reallocate lead generation spending had caused a

 5 large disruption in the Company’s sales execution, thereby negatively impacting Nutanix’s sales

 6 pipeline and slowing the Company’s sales growth; and

 7                  (c)     as a result of the foregoing, defendants lacked a reasonable basis for their

 8 positive statements about Nutanix, its revenues, earnings and prospects.

 9          23.     On May 24, 2018, Nutanix issued a press release announcing its financial results for

10 the third quarter of fiscal 2018, ended April 30, 2018. For the third quarter of fiscal 2018, Nutanix

11 reported software and support billings growth of 67% year over year. The Company further reported

12 that it had expanded gross margins while executing on its transition to a software-centric business

13 model. Defendant Pandey commented on the results, stating in pertinent part:

14                 “Investment in our innovation engine is delivering strong results. . . . Our
            continued industry-leading Net Promoter Score proves that a relentless focus on our
15          customers drives our continued success.”
16 Defendant Williams also added,

17                  “Demand for our solutions remains strong as we saw 67 percent growth in
18          software and support billings and 55 percent growth in software and support revenue.
            We had strong success in our hiring in the quarter that positions us to deliver on our
19          future growth plans, as we outlined at our March Investor Day. . . . The continued
            growth in our software and support billings and gross margin expansion in the
20          quarter demonstrates we are successfully executing on our transition to a software-
            defined business model.”
21
            24.     On the same day, Nutanix held a conference call with analysts and investors to
22
     discuss the Company’s earnings and operations. During the call, Pandey reported “accelerated
23
     growth,” “strong across the board, with billings, revenue and gross margins all ahead of consensus.”
24
     In regard to the transition to a software-centric business model, Pandey added that “we have
25
     managed change immensely well.” During the conference call, defendant Williams stated that “we
26
     were pleased with our results that reflected continued strong growth” and highlighted the Company’s
27
     hiring performance, stating in pertinent part:
28

     COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS                                          -7-
      Case 3:19-cv-02442-WHO Document 1 Filed 05/06/19 Page 9 of 29




 1          During the quarter, we added over 60 new sales teams, which is critical to our
            planned growth for future periods. We were very pleased with our hiring
 2          performance in the quarter. And although not yet at our planned headcount, we did
            significantly exceed what we thought was possible when guiding Q3, including, the
 3
            addition of almost 85 employees from our 2 recent acquisitions, Netsil and Minjar.
 4          This strong hiring performance drove expenses to $232 million in Q3, exceeding the
            high end of our guidance by $12 million.
 5
            25.    On June 12, 2018, Nutanix filed a Form 10-Q with the SEC for the third quarter of
 6
     fiscal 2018, ended April 30, 2018, which was signed by defendant Williams. With respect to sales
 7
     and marketing, the Form 10-Q stated in pertinent part as follows:
 8
                    We continue to invest heavily in the growth of our business, including the
 9          development of our solutions and build-out of our global sales force. The number of
            our full-time employees increased from 2,672 as of April 30, 2017 to 3,709 as of
10          April 30, 2018. . . . We have also expanded our international sales and marketing
11          presence by continuing to build out our global teams. We intend to continue to
            invest in our global engineering team to enhance the functionality of our operating
12          system, introduce new products and features and build upon our technology
            leadership, as well as continue to expand our global sales and marketing teams.
13
                                              *       *       *
14
                    We plan to continue to invest in sales and marketing so that we can capitalize
15          on our market opportunity, and as part of this, we intend to specifically expand our
16          focus on opportunities with major accounts and large deals, which we define as
            transactions over $500,000 in committed value. We have significantly increased our
17          sales and marketing personnel, which grew by approximately 40% from April 30,
            2017 to April 30, 2018. . . . We intend to continue to grow our global sales and
18          marketing team to acquire new end customers and to increase sales to existing end
            customers.
19
                                              *       *       *
20
            We expect sales and marketing expense to continue to increase in absolute dollars as
21
            we increase the size of our global sales and marketing organizations. Our sales and
22          marketing expense may fluctuate as a percentage of total revenue.

23                                            *       *       *

24                 The increase in product revenue for the three and six months ended April 30,
            2018 reflects increased domestic and international demand for our solutions as we
25          continued to penetrate and expand in global markets through increased sales and
            marketing activities.
26
                                              *       *       *
27

28

     COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS                                         -8-
      Case 3:19-cv-02442-WHO Document 1 Filed 05/06/19 Page 10 of 29




 1                   Sales and marketing expense increased for the three and nine months ended
             April 30, 2018, as compared to the prior year periods, due primarily to higher
 2           personnel costs and sales commissions, as our sales and marketing headcount
             increased by 40% from April 30, 2017 to April 30, 2018. Additionally, as part of our
 3
             efforts to penetrate and expand in global markets, we continue to increase our
 4           marketing activities related to brand awareness, promotions, trade shows, and partner
             programs.
 5
             26.     On August 30, 2018, Nutanix issued a press release announcing its financial results
 6
     for the fourth quarter of fiscal 2018, ended July 31, 2018. For the fourth quarter of fiscal 2018,
 7
     Nutanix reported 66% year-over-year growth in software and support billings and 78% Non-GAAP
 8
     gross margins, as the Company continued its successful shift to a software-centric business model.
 9
     Defendant Pandey commented on the results, stating in pertinent part as follows:
10
                     “We ended the year on a high note with a record quarter on many fronts,
11           positioning us extremely well for the future. We will continue to invest in talent and
             hybrid cloud technology while incubating strategic multi-cloud investments such as
12           Netsil, Beam, and now Frame.”
13
     Defendant Williams added:
14
                    “The company’s strong achievement of 78 percent non-GAAP gross margin,
15           the best in our history, is the direct result of our successful execution toward a
             software-defined business model . . . . We’re also tracking above our target
16           performance we set using the ‘Rule of 40’ framework, demonstrating our ability to
             balance growth and cash flow.”
17
             27.     On the same day, Nutanix held a conference call with analysts and investors to
18
     discuss the Company’s earnings and operations. During this call, defendant Pandey reiterated the
19
     positive results for the fourth quarter, stating in pertinent part as follows:
20
             Q4 was another fantastic quarter and a great bookend to our fiscal 2018. We grew
21
             our software and subscription business steadily throughout the year, with Q4 year-
22           over-year billings growth of 66% and Q4 year-over-year revenue growth of 49%.
             We delivered record performance in several areas, including delivering non-GAAP
23           gross margins of nearly 78% and growing our deferred revenue balance by 71% for
             the – from the prior year.
24
                                                *       *       *
25

26

27

28

     COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS                                          -9-
      Case 3:19-cv-02442-WHO Document 1 Filed 05/06/19 Page 11 of 29




 1                  In fiscal ‘18, we delivered close to $1.2 billion in software and support
            billings, growing 54% year-over-year and added over 3,600 new customers.
 2
     Defendant Pandey also highlighted the Company’s large amount of new customers and large deals,
 3
     stating in pertinent part as follows:
 4
                    Coming to some color in Q4, this quarter, we added approximately 1,000 new
 5          customers, bringing our total number to 10,610. In this last fiscal year, we added
 6          nearly as many customers as we had when we IPO-ed 2 years ago. We now count
            710 Global 2000 companies as customers, adding approximately 40 in Q4 2018 and
 7          140 overall in fiscal ‘18. Q4 also brought continued momentum in large deals with
            46 deals worth more than $1 million; 9 of which were worth more than $3 million
 8          and 2 of which were worth more than $5 million. We closed 201 deals worth more
            than $1 million in fiscal ‘18, up from 144 in fiscal ‘17, and now have 26 customers
 9          with a lifetime spend of more than $10 million, up from 11 in fiscal ‘17.
10
     During the conference call, when asked about the pipeline composition going forward, defendants
11
     did not express any concerns about the pipeline, as evidenced in the following exchange:
12
            Mark Ronald Murphy – JP Morgan Chase & Co, Research Division – MD
13
            Duston, if I may, I had a follow-up. The billings result in the billings guidance are
14          obviously quite robust. And I was just wondering if you – could you just clarify
            whether all of that large U.S. DoD deal win is reflected in the result this quarter?
15
            And then when you look at the pipeline composition, does it seem fairly diversified
16          and predictable? Or would you say that there are more of these large discrete deals
17          along the lines of the DoD win that might be a little harder to predict the timing?

18          Duston M. Williams – Nutanix, Inc. – CFO

19                    Yes. So on the big deal that we referenced greater than $20 million, it was all
            billed in Q4. Although that’s one of the reasons our bill-to-revenue ratio went up a
20          little bit is that – just the nature of the support piece on that. Only about 40% of that
            deal was actually recognized in revenue in the quarter and the rest will be over the
21          support period. So that’s the first piece there. And on the second piece, I think just
22          the business in general, as Dheeraj talked about extensively earlier, is that we’re
            seeing bigger deals and we will continue to get larger and larger deals. Now Q1 has
23          the additional variable of federal, of course. With the year-end we’ve always had a
            pretty good Q1 for federal we’re assuming it’s going to be okay this quarter also, a
24          decent performance there. And any time you’re talking federal, you have some
            lumpiness in there. So we’ll have some bigger deals that will appear in the quarter.
25          We’ve assumed some will, some won’t, so we’ve taken – hope a pretty good
26          balanced approach from a federal perspective.

27          28.     On September 24, 2018, Nutanix filed a Form 10-K with the SEC for the fourth

28 quarter and full year fiscal 2018, ended July 31, 2018, which was signed by defendants Pandey and

     COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS                                            - 10 -
     Case 3:19-cv-02442-WHO Document 1 Filed 05/06/19 Page 12 of 29




 1 Williams, among others. With respect to sales and marketing, the Form 10-K stated in pertinent part

 2 as follows:

 3                  We continue to invest heavily in the growth of our business, including the
            development of our solutions and build-out of our global sales force. . . . We have
 4          also expanded our international sales and marketing presence by continuing to build
            out our global teams. We intend to continue to invest in our global engineering team
 5
            to enhance the functionality of our platform, introduce new products and features and
 6          build upon our technology leadership, as well as continue to expand our global sales
            and marketing teams.
 7
                                               *       *       *
 8
                    We plan to continue to invest in sales and marketing so that we can capitalize
 9          on our market opportunity and as part of this, we intend to specifically expand our
            focus on opportunities with major accounts and large deals, which we define as
10          transactions over $500,000. . . . We intend to continue to grow our global sales and
11          marketing team to acquire new end customers and to increase sales to existing end
            customers.
12
                                               *       *       *
13
            We expect sales and marketing expense to continue to increase in absolute dollars as
14          we increase the size of our global sales and marketing organizations. Our sales and
            marketing expense may fluctuate as a percentage of total revenue.
15
                                               *       *       *
16
            The increase in product revenue reflects increased domestic and international
17
            demand for our solutions as we continued to penetrate and expand in global markets
18          through increased sales and marketing activities.

19                                             *       *       *

20                  Sales and marketing expense increased year-over-year both for fiscal 2017
            and fiscal 2018 due primarily to higher personnel-related costs and sales
21          commissions, as our sales and marketing headcount increased by 42% year-over-year
            in both fiscal 2017 and 2018. . . . Additionally, as part of our efforts to penetrate and
22          expand in global markets, we continue to increase our marketing activities related to
23          brand awareness, promotions, trade shows, and partner programs.

24          29.     On November 27, 2018, Nutanix issued a press release announcing its financial

25 results for the first quarter of fiscal 2019, ended October 31, 2018. For the first quarter of fiscal

26 2019, Nutanix reported revenue of $313.3 million, up from $275.6 million in the first quarter of

27 fiscal 2018, and $383.6 million in billings, up from $315.3 million in the first quarter of fiscal 2018.

28 Further, the Company reported an increase in GAAP gross margins to 76.3% from 60.6% and non-

     COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS                                            - 11 -
     Case 3:19-cv-02442-WHO Document 1 Filed 05/06/19 Page 13 of 29




 1 GAAP gross margins to 78.6% from 61.9%. Defendant Pandey commented on the results, stating in

 2 pertinent part as follows:

 3                 “Our results this quarter prove that our core business continues to grow
            strongly and put us on a solid path to meet our goal of at least $3 billion in software
 4          and support billings by 2021 . . . . 51% of our billings in our first quarter were
            derived from subscriptions, up from 31% in the same quarter last year, and our
 5
            subscription revenue grew 104% year-over-year. As we look ahead, we expect to
 6          continue this shift towards subscription, driving a cloud-like, pay-as-you-grow
            business model.”
 7
            30.    On the same day, Nutanix held a conference call with analysts and investors to
 8
     discuss the Company’s earnings and operations. In his opening remarks, defendant Pandey
 9
     represented that the Company had had a great start to 2019, highlighting the “higher-than-guided
10
     revenue, better gross margins and lower operating expenses,” and stating, in pertinent part, as
11
     follows:
12
                    Now on to our Q1 results. We had a great start to fiscal 2019, delivering
13          another strong quarter, growing software and support billings by 50% year-over-year
            to $351 million and software and support revenue by 44% to $281 million. Notably,
14          subscription revenue increased 104% year-over-year, as we shift our business to an
15          increasingly subscription-based consumption. The combination of higher-than-
            guided revenue, better gross margins and lower operating expenses drove our net loss
16          per share to $0.13 per share, significantly better than our guidance of a loss between
            $0.26 and $0.28. Duston will share more on our financial metrics and outlook later
17          in the call.
18          31.    In his opening remarks on the call, defendant Williams reiterated the Company’s
19 improvement in gross margins, stating that “our non-GAAP gross margins grew in Q1 to 78.6%, up

20 from 61.9% in the year-ago quarter and 77.7% in the prior quarter.” Further, he stated he expected

21 gross margins to be “between 78% and 79%” in the second quarter.

22          32.    During the question-and-answer session of the conference call, defendants were asked
23 about whether their pipeline was growing because competitors were affirming their strategies. In his

24 response, defendant Pandey made no mention of having made a reduction in lead generation

25 spending that was affecting the pipeline. The following exchange took place:

26

27

28

     COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS                                          - 12 -
     Case 3:19-cv-02442-WHO Document 1 Filed 05/06/19 Page 14 of 29




 1          Kathryn Lynn Huberty – Morgan Stanley, Research Division – MD and Research
            Analyst
 2
                    Question for . . . Dheeraj first. You mentioned that hybrid multicloud is
 3          becoming a buzzword, and we’ve certainly heard it from just about every
 4          infrastructure hardware, software company this quarter. So curious how you think it
            impacts your business. Are you seeing your pipeline growing customers, coming to
 5          you because competitors are affirming your strategy? Do your salespeople have to
            spend more time explaining the difference between your strategy and some of the
 6          others? Just how this evolves as more players follow your lead.
 7          Dheeraj Pandey – Nutanix, Inc. – Co-Founder, Chairman & CEO
 8                   Yes, thanks, Katy. Yes, I think we definitely go and talk from the position of
 9          our strength as opposed to a position of someone else’s strength. And many of the
            customers, we go and talk about their adjacency and our adjacency. Their adjacency
10          is on-prem right now. And our adjacency is on-prem, which is software-defined
            infrastructure. And then we go talk about disaster recovery as a service, like, hey,
11          about the first crawl piece of this multicloud journey where we can do one-click
            failover and testing and failback and fix that, then all of a sudden, the app is mobile
12
            because we did all the hard work with runbook automation and shipping data and
13          things like that. So we basically start with our adjacencies and then, there’s all these
            multicloud services that are very adjacent to Nutanix like desktops, it’s very adjacent
14          to what we have really understood and embraced in the last 7, 8 years. We probably
            are one of the strongest companies to understand end user computing experiences
15          across Citrix and VMware and now with Frame itself. And now people are asking
            about Frame to be extremely multicloud, used by AWS credits, used by Azure
16
            credits. I talked about one of our experiences with co-selling with Google G Suite
17          itself. So I think we are going and navigating this multicloud buzzword around our
            adjacencies so we don’t talk fluff, I think, because most of the money is still coming
18          from computed storage and networking and security and some of these workloads
            around that, like files, like databases, like desktops. So I think we asked our sellers
19          and – to actually go and focus on workloads because workloads and applications is
            where most journeys actually begin.
20

21          33.    When asked about the fact that software and support billings had come down in the

22 quarter, defendant Williams asserted that it was expected, as reflected in the following exchange:

23          Kathryn Lynn Huberty – Morgan Stanley, Research Division - MD and Research
            Analyst
24
                    Understood. And Duston, software and support billings came down a bit this
25          quarter. Is that just new seasonality as the business scales? Or was there some
            impact of the subscription transition in the quarter? If so, how much?
26

27

28

     COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS                                           - 13 -
     Case 3:19-cv-02442-WHO Document 1 Filed 05/06/19 Page 15 of 29




 1         Duston M. Williams – Nutanix, Inc. – CFO

 2                 Yes – no, there really wasn’t any impact to say on the subscription piece.
           Actually, when you look at the length of these new licenses, the $20 million, it’s
 3         slightly higher than the 3.6 average. So there really wasn’t any tilt to one year or
 4         anything like that in that. But we had – and just looking and addressing billings in
           total, we had the guided billings down actually in Q1. We came off a really strong
 5         Q3, a really strong Q4 into a seasonally soft Q1 so that we had guided $370 million
           to $390 million of total billings. And obviously, we came in at roughly $384 million,
 6         so close to the top end of that range. So it was kind of as expected there and the
           pieces kind of fell out as they did.
 7
           34.    On December 10, 2018, Nutanix filed its Form 10-Q with the SEC for the first quarter
 8

 9 of fiscal 2019, ended October 31, 2018, which was signed by defendant Williams. With respect to

10 sales and marketing, the Form 10-Q stated in pertinent part as follows:
                   We continue to invest heavily in the growth of our business, including the
11
           development of our solutions and build-out of our global sales force. The number of
12         our full-time employees increased from approximately 3,010 as of October 31, 2017
           to approximately 4,380 as of October 31, 2018. . . . We have also expanded our
13         international sales and marketing presence by continuing to build out our global
           teams. We intend to continue to invest in our global engineering team to enhance the
14         functionality of our platform, introduce new products and features and build upon
15         our technology leadership, as well as continue to expand our global sales and
           marketing teams.
16
                                             *       *       *
17
                   We plan to continue to invest in sales and marketing so that we can capitalize
18         on our market opportunity, and as part of this, we intend to specifically expand our
           focus on opportunities with major accounts and large deals, which we define as
19         transactions over $500,000. We have significantly increased our sales and marketing
           personnel, which grew by approximately 40% from October 31, 2017 to October 31,
20
           2018. . . . We intend to continue to grow our global sales and marketing team to
21         acquire new end customers and to increase sales to existing end customers.

22                                           *       *       *

23         We expect sales and marketing expense to continue to increase in absolute dollars as
           we increase the size of our global sales and marketing organizations. Sales and
24         marketing expense may fluctuate as a percentage of total revenue.
25                                           *       *       *
26

27

28

     COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS                                        - 14 -
     Case 3:19-cv-02442-WHO Document 1 Filed 05/06/19 Page 16 of 29




 1                  The increase in product revenue for the three months ended October 31, 2018
            reflects increased demand for our solutions as we continue to penetrate and expand in
 2          global markets through increased sales and marketing activities.
 3                                            *      *       *
 4                  Sales and marketing expense increased for the three months ended October
 5          31, 2018, as compared to the prior year period, due primarily to higher personnel-
            related costs, including stock-based compensation expense, as our sales and
 6          marketing headcount increased by 40% from October 31, 2017 to October 31, 2018.
            Additionally, as part of our efforts to penetrate and expand in global markets, we
 7          continue to increase our marketing activities related to brand awareness, promotions,
            trade shows and partner programs.
 8
            35.     The statements referenced above in ¶¶23-34 were materially false and misleading, as
 9

10 they failed to disclose the following adverse facts that were known to defendants or recklessly

11 disregarded by them:
                    (a)    that Nutanix had reallocated lead generation spending to other priorities,
12

13 which represented a significant strategy shift from how the Company had historically conducted its

14 sales efforts;
                    (b)    that Nutanix’s decision to reallocate lead generation spending had caused a
15

16 large disruption in the Company’s sales execution, thereby negatively impacting Nutanix’s sales

17 pipeline and slowing the Company’s sales growth;
                    (c)    that Nutanix had fallen behind in its sales hiring goals, which was further
18

19 impairing the Company’s efforts to grow its sales pipeline development;
                  (d)  that the improvement in the Company’s gross margins was not the result of
20

21 the changes being made to the Company’s business model, including the shift from hardware to

22 software and the change from licensing to subscription platforms, but rather was the result of the

23 Company’s decision to reallocate lead generation spending; and
               (e)      as a result of the foregoing, defendants lacked a reasonable basis for their
24

25 positive statements about Nutanix, its revenues, earnings and prospects.
           36.    On February 28, 2019, Nutanix issued a press release announcing its second quarter
26

27 fiscal 2019 financial results for the period ended January 31, 2019, reporting revenue of $335.4

28 million, up from $286.7 million in the second quarter of fiscal 2018, and $413.4 million in billings,

     COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS                                        - 15 -
     Case 3:19-cv-02442-WHO Document 1 Filed 05/06/19 Page 17 of 29




 1 up from $355.9 million in the second quarter of fiscal 2018. Despite being pleased with the

 2 Company’s large deal activity and progress in moving toward a subscription model, defendant

 3 Williams surprised the market by revealing the repercussions of inadequate marketing spending and

 4 slow sales hiring, stating in pertinent part as follows:

 5          “Looking ahead, our third quarter guidance reflects the impact of inadequate
            marketing spending for pipeline generation and slower than expected sales hiring.
 6          We took a critical look at these areas and have taken actions to address them.”
 7          37.     On the same day, Nutanix held a conference call with analysts and investors to
 8 discuss the Company’s earnings and operations. During the conference call, defendant Pandey

 9 revealed that imbalances in lead generation spending were impacting the Company’s sales pipeline

10 and that the Company’s failure to keep pace with sales hiring goals had had a negative effect on

11 sales pipeline development. Defendant Pandey stated in pertinent part as follows:

12                  In that way, I’d like to take you through 3 key areas of our business where
13          we’re making adjustments to maximize our strong market opportunity. First, we
            recently identified some imbalances in our lead generation spending that were
14          beginning to impact our sales pipeline. We recognize these imbalances in Q2 and
            have adjusted our lead generation spend accordingly. Despite these, these actions
15          will take some time to take effect and therefore, our Q3 guidance reflects the short
            term impact of these imbalances. The changes we implemented are already showing
16          early positive signs at the top of the funnel, and we expect to see increasing traction
17          in our sales pipeline over the coming quarters. Duston will provide more details on
            these imbalances and our actions taken later in the call.
18
                    Second, over the past few quarters, we have not kept pace with our bullish
19          sales hiring goals. This plays a role in our sales pipeline development. Hiring at this
            scale is an art and there’s an ebb and flow to the process. We’ve been putting more
20          focus on this aspect of our execution as we don’t foresee any macro weakness in the
21          horizon.

22          38.     During the conference call, defendant Williams also acknowledged disappointment at

23 missing the Company’s pipeline targets, stating in pertinent part as follows:

24                  Now turning to the guidance for the third quarter. And before getting into the
            line item detail, let me step back a bit and provide some additional context for our Q2
25          performance and our third quarter guidance.

26                  In Q2, while we were pleased with our progress with moving to a recurring
            subscription business as well as with our large deals and EMEA performance, we
27          were disappointed to miss our pipeline targets. Generally speaking, our Q2 quarter,
28          that should afford us to build backlog and that did not happen this year.


     COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS                                          - 16 -
     Case 3:19-cv-02442-WHO Document 1 Filed 05/06/19 Page 18 of 29




 1                 As Dheeraj discussed at the beginning of the call, we recently identified some
           imbalances in our lead generation spending that were beginning to impact our sales
 2         pipeline. Lead generation spending is a key component to building pipeline, which
           ultimately, significantly impacts bookings, billings and revenue. In fiscal ‘18 – I’m
 3
           sorry in fiscal ‘17, we had increased lead generation spend by 75% over the prior
 4         year. This increase drove strong pipeline generation in fiscal ‘17 and fiscal ‘18 as
           well as improved efficiencies within the lead generation spend during fiscal ‘18.
 5
                   Encouraged by our overall company performance, in fiscal ‘18, we
 6         reallocated some of our lead generation spending to other priorities. As a result,
           there was a 4 quarter period from Q4 ‘17 to Q3 ‘18 that we basically kept lead
 7         generation spend flat, all while the company continued to perform quite well. Based
 8         on lead generation spend efficiencies we experienced in FY ‘18, we assumed further
           efficiencies would take place in FY ‘19 and we again reallocated capital away from
 9         lead generation spend during our planning process.

10                 In Q2, we noticed a pattern that some of our lead generation efficiencies that
           we had planned for were not being realized. We began taking actions to reallocate
11         capital back to lead generation spending, while at the same time dialing back on non-
12         sales hiring. We have continued these actions into Q3.

13                 Our quota-carrying sales reps also contribute to pipeline build, and our
           pipeline targets were further impacted by a shortage of sales reps in the first half of
14         the fiscal year, resulting in an underspend by several million dollars.

15                 It’s important to note that all this shifting of spend back to lead generation is
           not an insignificant amount, the magnitude of the shift is in a few tens of millions.
16         Although we started making this adjustment in Q2, we expect it to take a couple of
17         quarters to show meaningful results.

18                In the meantime, we will double down on driving further business from
           within our large existing Enterprise customer base, while the augmented lead
19         generation spending works its way into the pipeline.
20                This brings us to our guidance for Q3, where we expect significant impact
           from an imbalance in lead generation spending earlier in the year and slower-than-
21         expected sales hiring. However, we believe that our actions to address these factors,
22         combined with better sales execution, will drive improved pipeline build into Q4,
           which we expect to leave us in a solid position as we enter FY ‘20.
23
                  Now turning to specific details of the guidance. On a non-GAAP basis, we
24         expect – for Q3, we expect the following: billings between $360 million and
           $370 million; revenue between $290 million and $300 million; gross margins
25         between 75% and 76%; operating expenses between $330 million and $340 million;
26         and a per-share loss of approximately $0.60, using weighted average shares
           outstanding of $183 million.
27

28

     COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS                                           - 17 -
     Case 3:19-cv-02442-WHO Document 1 Filed 05/06/19 Page 19 of 29




 1         39.     These revelations shocked the market and the analysts who cover the stock. Virtually

 2 every analyst question during the conference call concerned the lead generation issue. Defendants

 3 also admitted that in 2016 they had made the same mistake – reducing demand spending, which led

 4 to sales issues in 2017.

 5         40.     Additionally, during the call, defendants acknowledged that, despite their assertions

 6 to the contrary in early 2018, Nutanix’s product portfolio was in “chaos,” which had caused

 7 problems in the Company’s pipeline and with its sales force by moving too quickly on big

 8 transformations and introducing too many new products in 2018. The following exchange took

 9 place during the call:

10         Jason Noah Ader – William Blair & Company L.L.C., Research Division – Partner
           & Co-Group Head of Technology, Media and Communications
11
                    Guys, I wanted to – I know that Allegiant is going to dominate the
12         conversation here, but I wanted to understand a little bit more about whether you
13         think, number one, you may have over-rotated a little bit much to the – too much to
           the large Enterprise, and also whether you think you took too much on in terms of
14         new products in 2018, which may have affected the demand gen just from the
           standpoint of maybe the sales force and the channel being a little bit confused with
15         all of these new products.
16         Dheeraj Pandey – Nutanix, Inc. – Co-Founder, Chairman & CEO
17                  Yes, I think on the – thanks, Jason, for the questions. On the first one, it does
18         camouflage stuff, and the fact that we had large deals and large customers, it does
           come in the way of thinking. So now looking back, running at high velocity, I wish
19         we didn’t have to think about this as an afterthought, but it does come up. And I
           think how we go and really segment commercial select and look at the top 12,000
20         customers of America, not just the top 3,000, 5,000, I think those things have been
           things that we have looked at in the last 3 to 6 months. But before I get to the
21
           product, there’s – people also probably will realize that in the last 18 months, this
22         company has gone through 2 big transformations. And our sales force has gone
           through the transformation, has been the people that have really gone through this,
23         which is software-only and in subscription now. So in the last 18 months, we’ve had
           a big payload of transformation and it probably does count towards simple things like
24         hiring and stuff like that, they’re like, man, it’s a big change. So I think how we do a
           better job of absorbing all the stuff while we become a software company, while we
25
           become a subscription company, while we become a cloud company, I think does
26         come up. On the product portfolio, yes, I mean, obviously I’m a big fan of Andy
           Grove and the way he wrote the 2 chapters in the book, Let Chaos Reign, and Then
27         Rein in Chaos (sic) [Let Chaos Reign, Then Rein In Chaos]. So we let chaos reign in
           the first half of ‘18 with the product portfolio in terms of lack of Chris messaging and
28         then obviously when we realize that we had to do a better job of messaging and

     COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS                                            - 18 -
     Case 3:19-cv-02442-WHO Document 1 Filed 05/06/19 Page 20 of 29




 1          classification and things of that nature, I think, the core Essentials Enterprise has
            been a great sort of storytelling methodology for everybody. And people need to
 2          realize that we can’t just sell things because Beam is a thing and IoT is a thing and
            Calm is a thing, but they have to really think about the customer journey and really
 3
            empathize on behalf of the customer, say, “Look, start with Core, then Essentials,
 4          then Enterprise.” So I think it’s helped a lot in the last 4, 5 months. But yes, it comes
            up, we are a high-velocity company and sometimes we let chaos reign, and then we
 5          go and rein in the chaos. But I think the most important sort of, at least in my head,
            is how our sales force has actually gone through 2 big transformations in the last 18,
 6          24 months.
 7          41.     In response to the above revelations, the price of Nutanix common stock declined
 8 from a close of $50.09 per share on February 28, 2019, to a close of $33.70 per share on March 1,

 9 2019, on unusually high trading volume.

10          42.     The market for Nutanix common stock was open, well-developed and efficient at all
11 relevant times. As a result of these materially false and misleading statements and failures to

12 disclose, Nutanix common stock traded at artificially inflated prices during the Class Period.

13 Plaintiff and other members of the Class purchased Nutanix common stock relying upon the integrity

14 of the market price of Nutanix common stock and market information relating to Nutanix and have

15 been damaged thereby.

16        43.   During the Class Period, defendants misled the investing public, thereby inflating the
17 price of Nutanix common stock by publicly issuing false and misleading statements and omitting to

18 disclose material facts necessary to make defendants’ statements, as set forth herein, not false and

19 misleading. Said statements and omissions were materially false and misleading in that they failed

20 to disclose material adverse information and misrepresented the truth about the Company’s business,

21 operations and prospects, as alleged herein.

22        44.     At all relevant times, the material misrepresentations and omissions particularized in
23 this complaint directly or proximately caused or were a substantial contributing cause of the

24 damages sustained by plaintiff and other members of the Class. As described herein, during the

25 Class Period, defendants made or caused to be made a series of materially false or misleading

26 statements about Nutanix’s business, prospects and operations. These material misstatements and

27 omissions had the cause and effect of creating in the market an unrealistically positive assessment of

28

     COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS                                            - 19 -
     Case 3:19-cv-02442-WHO Document 1 Filed 05/06/19 Page 21 of 29




 1 Nutanix and its business, prospects and operations, thus causing the price of Nutanix common stock

 2 to be overvalued and artificially inflated at all relevant times. Defendants’ materially false and

 3 misleading statements during the Class Period resulted in plaintiff and other members of the Class

 4 purchasing Nutanix common stock at artificially inflated prices, thus causing the damages

 5 complained of herein. When the true facts about the Company were revealed to the market, the

 6 artificial inflation in the price of Nutanix stock was removed and the price declined dramatically,

 7 causing losses to plaintiff and the other members of the Class.

 8                             ADDITIONAL SCIENTER ALLEGATIONS
 9             45.    As alleged herein, Nutanix and the Individual Defendants acted with scienter in that

10 they knew that the public documents and statements issued or disseminated in the name of the

11 Company were materially false and misleading, knew that such statements or documents would be

12 issued or disseminated to the investing public, and knowingly and substantially participated or

13 acquiesced in the issuance or dissemination of such statements or documents as primary violations of

14 the federal securities laws. As set forth elsewhere herein in detail, these defendants, by virtue of

15 their receipt of information reflecting the true facts regarding Nutanix, their control over, and/or

16 receipt and/or modification of Nutanix’s allegedly materially misleading statements and/or their

17 associations with the Company which made them privy to confidential proprietary information

18 concerning Nutanix, participated in the fraudulent scheme alleged herein.

19             46.    Defendants were further motivated to misrepresent the Company’s business metrics

20 and financial prospects in order to profit from selling Nutanix common stock. Indeed, during the

21
     Class Period, Nutanix senior executives and directors, including defendant Williams, collectively
22
     sold 3,057,257 of their personally held Nutanix shares, reaping more than $156 million in gross
23
     proceeds, as follows:
24
      Seller                      Date                      Shares             Price       Proceeds
25
      Duston M. Williams          05/31/2018-               300,000            $53.56-     $16,238,292
26    (CFO)                       06/01/2018                                   $55.18

27    Louis J. Attanasio          12/19/2018                134,499            $41.20-     $5,560,168
      (Officer)                                                                $41.68
28

     COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS                                            - 20 -
     Case 3:19-cv-02442-WHO Document 1 Filed 05/06/19 Page 22 of 29




 1    Steven J. Gomo                 09/14/2018               5,312             $52.51      $278,933
      (Director)
 2
      Kenneth W. Long III            03/14/2018-              92,002            $50.22-     $5,147,329
 3    (Officer)                      06/13/2018                                 $63.37

      John McAdam                    09/10/2018-              30,000            $44.52-     $1,441,265
 4
      (Director)                     12/03/2018                                 $51.83
 5    Jeffrey T. Parks               03/02/2018-              1,867,264         $37.94-     $70,860,539
      (Director)                     2/17/2018                                  $39.93
 6
      David Sangster                 03/12/2018-              224,036           $40.12-     $36,083,787
 7    (Officer)                      02/01/2019                                 $62.95

 8    Michael P. Scarpelli           06/20/2018               50,000            $60.99      $3,049,500
      (Director)
 9
      Sudheesh Nair Vadakkedath      03/05/2018-              320,000           $38.73-     $16,638,400
10    (President)                    07/06/2018                                 $60.66

11    Tyler Wall                     12/28/2018               34,144            $40.36      $1,378,052
      (Officer)
12                                   Total:                  3,057,257                      $156,676,265

13                                  LOSS CAUSATION/ECONOMIC LOSS
14           47.         During the Class Period, as detailed herein, defendants made false and misleading

15 statements by misrepresenting the Company’s business and prospects and engaged in a scheme to

16 deceive the market and a course of conduct that artificially inflated the price of Nutanix common

17 stock and operated as a fraud on Class Period purchasers of Nutanix common stock. Later, when

18 defendants’ prior misrepresentations and fraudulent conduct became apparent to the market, the

19 price of Nutanix common stock fell precipitously, as the prior artificial inflation came out. As a

20 result of their purchases of Nutanix common stock during the Class Period, plaintiff and other

21 members of the Class suffered economic loss, i.e., damages, under the federal securities laws.

22                                                NO SAFE HARBOR
23           48.         The statutory safe harbor provided for forward-looking statements under certain

24 circumstances does not apply to any of the allegedly false statements pleaded in this complaint.

25 Many of the specific statements pleaded herein were not identified as “forward-looking statements”

26 when made. To the extent there were any forward-looking statements, there were no meaningful

27 cautionary statements identifying important factors that could cause actual results to differ materially

28 from those in the purportedly forward-looking statements. Alternatively, to the extent that the

     COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS                                             - 21 -
      Case 3:19-cv-02442-WHO Document 1 Filed 05/06/19 Page 23 of 29




 1 statutory safe harbor does apply to any forward-looking statements pleaded herein, defendants are

 2 liable for those false forward-looking statements because, at the time each of those forward-looking

 3 statements was made, the particular speaker knew that the particular forward-looking statement was

 4 false and/or the forward-looking statement was authorized and/or approved by an executive officer

 5 of Nutanix who knew that those statements were false when made.

 6                   APPLICABILITY OF THE PRESUMPTION OF RELIANCE
                               AND FRAUD ON THE MARKET
 7
            49.     Plaintiff will rely upon the presumption of reliance established by the fraud-on-the-
 8
     market doctrine in that, among other things:
 9
                    (a)     Defendants made public misrepresentations or failed to disclose material facts
10
     during the Class Period;
11
                    (b)     The omissions and misrepresentations were material;
12
                    (c)     Nutanix stock traded in an efficient market;
13
                    (d)     The misrepresentations alleged would tend to induce a reasonable investor to
14
     misjudge the value of Nutanix stock; and
15
                    (e)     Plaintiff and other members of the Class purchased Nutanix common stock
16
     between the time defendants misrepresented or failed to disclose material facts and the time the true
17
     facts were disclosed, without knowledge of the misrepresented or omitted facts.
18
            50.     At all relevant times, the market for Nutanix common stock was efficient for the
19
     following reasons, among others:
20
                    (a)     As a regulated issuer, Nutanix filed periodic public reports with the SEC; and
21
                    (b)     Nutanix regularly communicated with public investors via established market
22
     communication mechanisms, including through the regular disseminations of press releases on major
23
     news wire services and through other wide-ranging public disclosures, such as communications with
24
     the financial press, securities analysts and other similar reporting services.
25
                                    CLASS ACTION ALLEGATIONS
26
            51.     Plaintiff brings this action as a class action pursuant to Federal Rule of Civil
27
     Procedure 23(a) and (b)(3) on behalf of a class consisting of all those who purchased the common
28

     COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS                                          - 22 -
     Case 3:19-cv-02442-WHO Document 1 Filed 05/06/19 Page 24 of 29




 1 stock of Nutanix during the Class Period and who were damaged thereby (the “Class”). Excluded

 2 from the Class are defendants and their immediate families, the officers and directors of the

 3 Company, at all relevant times, and members of their immediate families, and their legal

 4 representatives, heirs, successors or assigns and any entity in which defendants have or had a

 5 controlling interest.

 6          52.      The members of the Class are so numerous that joinder of all members is

 7 impracticable. Throughout the Class Period, Nutanix stock was actively traded on the NASDAQ.

 8 While the exact number of Class members is unknown to plaintiff at this time and can only be

 9 ascertained through appropriate discovery, plaintiff believes that there are hundreds or thousands of

10 members in the proposed Class. Record owners and other members of the Class may be identified

11 from records maintained by Nutanix or its transfer agent and may be notified of the pendency of this

12 action by mail, using the form of notice similar to that customarily used in securities class actions.

13          53.      Plaintiff’s claims are typical of the claims of the members of the Class, as all

14 members of the Class are similarly affected by defendants’ wrongful conduct in violation of federal

15 law that is complained of herein.

16          54.      Plaintiff will fairly and adequately protect the interests of the members of the Class

17 and has retained counsel competent and experienced in class and securities litigation.

18          55.      Common questions of law and fact exist as to all members of the Class and

19 predominate over any questions solely affecting individual members of the Class. Among the

20 questions of law and fact common to the Class are:

21                   (a)    whether the federal securities laws were violated by defendants’ acts as

22 alleged herein;

23                   (b)    whether statements made by defendants to the investing public during the

24 Class Period misrepresented material facts about the Company’s business, operations and prospects;

25 and

26                   (c)    to what extent the members of the Class have sustained damages and the

27 proper measure of damages.

28

     COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS                                           - 23 -
     Case 3:19-cv-02442-WHO Document 1 Filed 05/06/19 Page 25 of 29




 1          56.    A class action is superior to all other available methods for the fair and efficient

 2 adjudication of this controversy since joinder of all members is impracticable. Furthermore, as the

 3 damages suffered by individual Class members may be relatively small, the expense and burden of

 4 individual litigation make it impossible for members of the Class to individually redress the wrongs

 5 done to them. There will be no difficulty in the management of this action as a class action.

 6                                               COUNT I
 7                            For Violation of §10(b) of the Exchange Act
                               and Rule 10b-5 Promulgated Thereunder
 8                                      Against All Defendants
 9          57.    Plaintiff incorporates ¶¶1-56 by reference as if fully set forth herein.

10          58.    During the Class Period, defendants disseminated or approved the false statements

11 specified above, which they knew or deliberately disregarded were misleading in that they contained

12 misrepresentations and failed to disclose material facts necessary in order to make the statements

13 made, in light of the circumstances under which they were made, not misleading.

14          59.    Defendants violated §10(b) of the Exchange Act and Rule 10b-5 in that they:

15                 (a)     employed devices, schemes and artifices to defraud;

16                 (b)     made untrue statements of material fact or omitted to state material facts

17 necessary in order to make the statements made, in light of the circumstances under which they were

18 made, not misleading; or

19                 (c)     engaged in acts, practices, and a course of business that operated as a fraud or

20 deceit upon plaintiff and others similarly situated in connection with their purchases of Nutanix

21 common stock during the Class Period.

22          60.    Plaintiff and the Class have suffered damages in that, in reliance on the integrity of

23 the market, they paid artificially inflated prices for Nutanix common stock. Plaintiff and the Class

24 would not have purchased Nutanix common stock at the prices they paid, or at all, if they had been

25 aware that the market prices had been artificially and falsely inflated by defendants’ misleading

26 statements.

27

28

     COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS                                           - 24 -
      Case 3:19-cv-02442-WHO Document 1 Filed 05/06/19 Page 26 of 29




 1          61.     As a direct and proximate result of these defendants’ wrongful conduct, plaintiff and

 2 the other members of the Class suffered damages in connection with their purchases of Nutanix

 3 common stock during the Class Period.

 4                                                COUNT II
 5                              For Violation of §20(a) of the Exchange Act
                                          Against All Defendants
 6
            62.     Plaintiff incorporates ¶¶1-61 by reference as if fully set forth herein.
 7
            63.     The Individual Defendants acted as controlling persons of Nutanix within the
 8
     meaning of §20(a) of the Exchange Act. By reason of their positions as officers and/or directors of
 9
     Nutanix, and their ownership of Nutanix stock, the Individual Defendants had the power and
10
     authority to cause Nutanix to engage in the wrongful conduct complained of herein. Nutanix
11
     controlled each of the Individual Defendants and all of its employees. By reason of such conduct,
12
     the Individual Defendants and Nutanix are liable pursuant to §20(a) of the Exchange Act.
13
                                          PRAYER FOR RELIEF
14
            WHEREFORE, plaintiff prays for relief and judgment as follows:
15
            A.      Determining that this action is a proper class action, designating plaintiff as Lead
16
     Plaintiff and certifying plaintiff as a class representative under Rule 23 of the Federal Rules of Civil
17
     Procedure and plaintiff’s counsel as Lead Counsel;
18
            B.      Awarding compensatory damages in favor of plaintiff and the other Class members
19
     against all defendants, jointly and severally, for all damages sustained as a result of defendants’
20
     wrongdoing, in an amount to be proven at trial, including interest thereon;
21
            C.      Awarding plaintiff and the Class their reasonable costs and expenses incurred in this
22
     action, including counsel fees and expert fees; and
23
            D.      Such other and further relief as the Court may deem just and proper.
24

25

26

27

28

     COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS                                             - 25 -
      Case 3:19-cv-02442-WHO Document 1 Filed 05/06/19 Page 27 of 29




 1                                                   JURY DEMAND
 2             Plaintiff hereby demands a trial by jury.

 3 DATED: May 6, 2019                                    ROBBINS GELLER RUDMAN
                                                          & DOWD LLP
 4                                                       SHAWN A. WILLIAMS

 5

 6                                                                    s/ Shawn A. Williams
                                                                     SHAWN A. WILLIAMS
 7
                                                         Post Montgomery Center
 8                                                       One Montgomery Street, Suite 1800
                                                         San Francisco, CA 94104
 9                                                       Telephone: 415/288-4545
                                                         415/288-4534 (fax)
10                                                       shawnw@rgrdlaw.com

11                                                       ROBBINS GELLER RUDMAN
                                                           & DOWD LLP
12                                                       SAMUEL H. RUDMAN
                                                         VICKI M. DIAMOND
13                                                       58 South Service Road, Suite 200
                                                         Melville, NY 11747
14                                                       Telephone: 631-367-7100
                                                         631/367-1173 (fax)
15                                                       srudman@rgrdlaw.com
                                                         vdiamond@rgrdlaw.com
16
                                                         JOHNSON FISTEL, LLP
17                                                       FRANK J. JOHNSON
                                                         655 West Broadway, Suite 1400
18                                                       San Diego, CA 92101
                                                         Telephone: 619/230-0063
19                                                       619/255-1856 (fax)
                                                         frankj@johnsonfistel.com
20
                                                         Attorneys for Plaintiff
21
     I:\Admin\CptDraft\Securities\Cpt Nutanix.docx
22

23

24

25

26

27

28

     COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS                                 - 26 -
DocuSign Envelope ID: AA4641A9-7305-4481-A60F-C0F1EC75D0D0
                      Case 3:19-cv-02442-WHO Document 1 Filed 05/06/19 Page 28 of 29


                                   CERTIFICATION OF PLAINTIFF PURSUANT
                                      TO THE FEDERAL SECURITIES LAWS
                    I, Tim Mauter, declare the following as to the claims asserted, or to be asserted, under the
            federal securities laws:
                     1.      I have reviewed the complaint and authorize its filing.

                     2.      I did not acquire the securities that are the subject of this action at the direction of

            plaintiff’s counsel or in order to participate in any private action or any other litigation under the

            federal securities laws.

                     3.      I am willing to serve as a representative party on behalf of the class, including

            testifying at deposition or trial, if necessary.

                     4.      I made the following transactions during the Class Period in the securities that are

            the subject of this action.




            Acquisitions:                                           Number of Shares         Acquisition Price Per
                                             Date Acquired             Acquired                     Share
                                                 2/28/19                   2300                      50.079




            Sales:                                                  Number of Shares           Selling Price Per
                                               Date Sold                 Sold                        Share




                     5.      I will not accept any payment for serving as a representative party beyond my

            pro-rata share of any recovery, except reasonable costs and expenses – such as lost wages and

            travel expenses – directly related to the class representation, as ordered or approved by the Court

            pursuant to law.
DocuSign Envelope ID: AA4641A9-7305-4481-A60F-C0F1EC75D0D0
                      Case 3:19-cv-02442-WHO Document 1 Filed 05/06/19 Page 29 of 29



                     6.      I have not sought to serve or served as a representative party for a class in an

            action under the federal securities laws within the past three years, except if detailed below:




                     I declare under penalty of perjury under the laws of the United States of America that the

            foregoing is true and correct.

                     Executed this 4th day May 2019.



                                                             __________________________________________
                                                             Tim Mauter
